Appeal from a judgment of the County Court of Rensselaer County, rendered November 26, 1975, which resentenced defendant to an indeterminate term of not more than five years following his pleas of guilty to the crimes of criminally selling a dangerous drug in the fourth degree and criminal possession of a dangerous drug in the fifth degree. Defendant’s primary claim on this appeal is that his plea of guilty to the *1002above enumerated charges was induced by promises concerning his sentence which were not honored. This court has already determined that the trial "court questioned the defendant in regard to any promises as to sentence and it was established that as a result of plea bargaining there had been an agreement as to the maximum sentence which would be imposed upon the plea of guilty” (People v Cunningham, 46 AD2d 709). We see nothing in this record which warrants a disturbance of our prior findings. Judgment affirmed. Greenblott, J. P., Sweeney, Mahoney, Larkin and Reynolds, JJ., concur.